Citation Nr: 1416784	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to February 1980.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2012, the claim was remanded by the Board for additional development.

During the course of the appeal, in a July 2012 decision, the RO denied a separate claim for service connection for personality disorder, not otherwise specified, with schizotypal features with anxiety disorder.  Later, in an October 2012 decision regarding other issues, the RO included the following paragraph:  "Please note, on October 23, 2012, you submitted a statement that you wanted to file a Notice of Disagreement with the decision to deny post traumatic stress disorder and that you wanted to file an informal claim for anxiety and mental health disorder. First, anxiety and mental health cannot be considered separate of the appealed issue of post traumatic stress disorder as a these are considered the same issue and were all addressed in the rating decision denial of July 20, 2012. Second, you filed a Fully Developed Claim on December 28, 2012, in which you are seeking service connection for PTSD and mental condition, as this issue is currently on appeal, these issues will not be addressed in this decision."  

Under Manlicon v. West, 12 Vet. App. 238 (1999), a remand is required for the issuance of a statement of the case (SOC) when an appellant has filed a notice of disagreement and has not been provided a SOC.  Here, the Board is reluctant to take jurisdiction of the issue of service connection for an acquired psychiatric disorder and remand it for issuance of an SOC, inasmuch as the Board cannot find a written notice of disagreement with the July 2012 RO denial in either the physical claims file or the Veteran's electronic claims file.  However, if a timely notice of disagreement with the July 2012 RO decision is associated with the claims file, the Board reminds the RO of its duty to provide the Veteran with an appropriate SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for coronary artery disease, which he argues is secondary to his service-connected hypertension.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995).

On VA examination in August 2007, a VA nurse practitioner concluded that coronary artery disease was not likely related to the long history of hypertension.  He stated that it was more likely related to a family history of coronary artery disease and hyperlipidemia.  He did not offer an opinion regarding whether the Veteran's service-connected hypertension had aggravated the coronary artery disease.  As such, in March 2012, the Board remanded the claim to obtain a medical opinion regarding possible aggravation of the Veteran coronary artery disease by his service-connected hypertension.

The requested examination was performed in March 2012.  The examiner concluded that it was less likely than not that the Veteran's hypertension was the cause of his ischemic heart disease.  It was noted that hypertension is one risk factor for ischemic heart disease, and the Veteran's hypertension had been controlled fairly well.

While the March 2012 VA examiner offered a negative nexus opinion regarding a direct causation, again no opinion was offered regarding possible aggravation of the Veteran coronary artery disease by his service-connected hypertension.  As such, additional remand is required to obtain a supplementary medical opinion regarding possible aggravation.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to the VA examiner who performed the March 2012 VA examination.  After review of his prior examination report and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that coronary artery disease was aggravated by the Veteran's service-connected hypertension.

If it is found that the coronary artery disease was aggravated by hypertension, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

If the examiner who performed the March 2012 VA examination is not available, submit the Veteran's claims file to an appropriate VA examiner for a file review to answer the aforementioned question.  If an opinion cannot be rendered without examination of the Veteran, schedule a VA cardiology examination with a physician who has the requisite expertise to offer the requested opinion.  

2.  Upon submission of the requested VA medical opinion, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


